FILED
                              NOT FOR PUBLICATION                           APR 09 2010

                                                                       MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                    U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 09-50017

                Plaintiff - Appellee,             D.C. No. 3:06-CR-01712-L-1

  v.
                                                  MEMORANDUM *
GUSTAVO ARAUJO-RIOS,

                Defendant - Appellant.



                      Appeal from the United States District Court
                        for the Southern District of California

                          Argued and Submitted March 1, 2010
                                 Pasadena, California

Before:         CANBY and W. FLETCHER, Circuit Judges, and TUNHEIM, **
                District Judge.

       Gustavo Araujo-Rios appeals from the ten-month sentence imposed

following revocation of his supervised release. We have jurisdiction pursuant to

28 U.S.C. § 1291, and we affirm.


            *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            The Honorable John R. Tunheim, US District Judge for the District of
Minnesota, sitting by designation.
      Araujo-Rios contends that the district court erred by failing to advise him of

his right under Federal Rule of Criminal Procedure 32.1(b)(2) to contest the

allegations against him and have a hearing at which he could present evidence or

question any adverse witness. We decline Araujo-Rios’s invitation to read United

States v. Stocks, 104 F.3d 308 (9th Cir. 1997), as requiring Rule 32.1(b)(2)

advisements at his revocation hearing. See United States v. Segal, 549 F.2d 1293,

1298-1300 (9th Cir. 1977); see also Bostic v. Carlson, 884 F.2d 1267, 1272 (9th

Cir. 1989) (noting that this court has refused to extend such procedural protections

to proceedings less formal than state and federal criminal trials). Araujo-Rios was

afforded his Rule 32.1(b)(2) rights. Araujo-Rios was given written notice of the

allegations against him, in which the evidence against him was disclosed. He

appeared at a revocation hearing, at which he was represented by counsel, and

during which he had the opportunity to present evidence and question any adverse

witness, though he declined to do so.

      Araujo-Rios also contends that the district court erred by failing to: (1)

calculate the Guideline range; (2) address the probation report’s sentencing

recommendation; (3) meaningfully address the 18 U.S.C § 3553(a) sentencing

factors; and (4) provide any explanation for the sentence. The record indicates that




                                          2
any error — if indeed there was error — did not affect Araujo-Rios’s substantial

rights. See United States v. Dallman, 533 F.3d 755, 761-62 (9th Cir. 2008).

       The government’s motion for judicial notice is granted. See Fed. R. Evid.

201.

       AFFIRMED.




                                         3